FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-13-00379-CV

                                 Trial Court No. 12-2467-C/B

Martha N. Hill and Gary Hill

Vs.

Winnon Earl Sword
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $15.00   Joseph G Chumlea
Motion fee                                   $10.00   Amanda Ellis
Motion fee                                   $10.00   Joseph G Chumlea
Motion fee                                   $10.00   Misty Buckingham
Clerk's record                              $271.70   Scott Ritcheson
Clerk's record                              $531.30   Joe Chumlea
Indigent                                     $25.00   Joseph G Chumlea
Required Texas.gov efiling fee               $20.00   Joseph G Chumlea
Supreme Court chapter 51 fee                 $50.00   Joseph G Chumlea
Filing                                      $100.00   Joseph G Chumlea
TOTAL:                                    $1,043.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 7th day of December 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk